Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claim 9 is currently pending and is under examination.
	Benefit of priority is to August 12, 2010, noting that Applicants have not claimed benefit of provisional applications in the submitted ADS.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is drawn to a method for treating a patient is diagnosed with Fabry disease in which the patient is identified as having a responsive mutation in an alpha-galactosidase A as determined by a human embryonic kidney (HEK-293) cell assay. It is not clear if the patient is diagnosed with Fabry disease because they have a responsive mutation in an alpha-galactosidase A as determined by a human embryonic kidney (HEK-293) cell assay.  It is not clear what a ”responsive mutation in an alpha-galactosidase A” is responsive to. It is not clear what a a human embryonic kidney (HEK-293) cell assay is and such is not defined in the specification. Figure 1 shows a listing of Fabry mutations generated by site-directed mutagenesis that were expressed in HEK-293 and how the responds to DGJ treatment in the transient transfection assay; Figure 2 shows the responsiveness of different a-Gal A mutations to DGJ treatment.  Example 1 at page 28, para. 1 teaches that mutant a-Gal A constructs were transiently expressed in HEK-293 cells. Cells were incubated with increasing concentrations of DGJ and a-Gal A activity was measured in cell lysates.  It is not clear if this is a HEK-293 cell assay referenced in the claim or not. It is not clear if the patient genome is sequenced and compared to the chart of Fig 1 or 2. It is not clear if the nucleic acid transfected into the HEK-293 cells is directly obtained from a patient or if  a sequence-identified mutation is used as a basis of site-directed mutagenesis of non-patient nucleic acid for transfection of HEK-293 cells are subsequently incubated with increasing concentrations of DGJ and a-Gal A activity was measured in cell lysates.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not describe a HEK-293 cell assay is and such is not defined in the specification. While a HEK-293 cell assay for identification of Fabry patients that may be responsive to DGJ treatment can be pieced and sewn together from the teachings of the specification, there are no specific steps to identify a patient as having a responsive mutation in alpha-galactosidase A as determined in a HEK-293 cell assay. At page 27, para. 1, the instant specification teaches that over 600 Fabry mutations (in alpha-galactosidase A), 60% of which are missense mutations, have been reported. To identify DGJ-responsive mutations, 293 cells are transiently transfected with expression vectors containing all known alpha-galactosidase missense mutations and several in-frame deletions and insertions generated by site-directed mutagenesis. The specification does not teach how the patient DNA encoding mutated alpha galactosidase A gene will be “site directed mutated” and subsequently transfected into 293 cells for determination of DGJ responsiveness.


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 102 (a or e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over 
Kaneski et al.: USP 7,851,143 (published December 14, 2010 and having an EFD May 16, 2006, the allowance of SN 11/749,512); 
		US PGPub 2008/0056994 (published March 6, 2008 and having EFD May 16, 2005, which is the published version of SN 11/749,512); or
		WO 2007/137073 (published November 29, 2007 and having EFD May 16, 2006, which WO PCT/US2007/069046 priority is to May 16, 2006 referencing the same provisional applications as ‘143 and ‘699).
	
As noted above instant benefit of priority is to August 12, 2010, noting that Applicants have not claimed benefit of provisional applications in the submitted ADS. Therefore, the patent ‘143 is 102e art and ‘699 and ‘073 are 102b art against the invention.
If Applicants claim provisional applications such as at least SN 61/027,141, then benefit of priority would be February 12, 2008. Therefore, patent ‘143 and ‘699 are 102e art and WO ‘073 is 102a/e art.

The aforementioned patents, PGPub, and WO document are the same. For discussion purposes, USP 7,851,143 will be referenced in this rejection.

Kaneski et al. teach treating patients having Fabry disease mutation G328A by administering deoxygalactonojirmycin (DGJ) in Example 2 (Claim 9). The patient was identified as possibly be responsive to DGJ based on a patient derived T cell assay in which DGJ was shown in increase the alpha-galactosidase A activity in cultured patient derived T cells.
Alternatively:
At page 29, para. 4, the instant specification teaches that alpha-galactosidase A levels in response to DGJ were measured using 3 different patient derived cells: T cell, lymphocytes, and white blood cells. The results were comparable to those obtained from DGJ responsive mutations expressed from GripTite 293 cells. Further, at page 27, para. 1, the instant specification teaches that over 600 Fabry mutations (in alpha-galactosidase A), 60% of which are missense mutations, have been reported. To identify DGJ-responsive mutations, 293 cells are transiently transfected with expression vectors containing all known alpha-galactosidase missense mutations and several in-frame deletions and insertions generated by site-directed mutagenesis. Therefore, identifying mutation G328A as being responsive to DGJ by site directed mutagenesis and transfection into 293 cells when such mutation was already identified as being responsive to DGJ in patient derived cultured T cells does not add to or change the fact that Fabry patients having the G328A are responsive to DGJ.
Therefore, the manner in which DGJ responsive alpha-galactosidase mutations were determined does not impact identification of Fabry patients that may be responsive to treatment with DGJ; the use of transformed HEL-293 cells expressing Fabry mutations generated by site-directed mutagenesis and to determine if a mutant galactosidase A found in a patient having Fabry disease in response to DGJ treatment does not differentiate over the art of record using patient derived T cell assays.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains that the particular assay in which a DGJ responsive alpha-galactosidase mutation is determined so that DGJ could be predictively administered for the treatment of Fabry patients having this mutation, does not impact the subsequent treatment of the patient having the DGJ responsive alpha-galactosidase mutation by administering DGJ to the Fabry patient.
 
Additionally of note, in Table 1, Kaneski et al. demonstrate that mutations at S201F, P259R, L300P, R30Q, S276G in a-GAL in Fabry patients responded to DGJ in vitro.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 of U.S. Patent No. 8,592,362. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 9 is directed to a method for treating a patient diagnosed with Fabry disease by administering DGJ, wherein the patient is identified as having a DGJ responsive mutation in alpha- galactosidase A as determined in a HEK-293 cell assay.
Claims 1-4 of ‘362 are drawn to a method of treating patients diagnosed with Fabry disease by administering DGJ, wherein the patients having one of a listing of mutations identified in the instant invention of using a listing of Fabry mutations generated by site-directed mutagenesis that were expressed in HEK-293 and how the responds to DGJ treatment in the transient transfection assay.
Thus, the method of Claim 9 encompasses the method claimed in ‘362 because the mutations listed in ‘362 were discovered by the HEK-293 cell assay.


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 6-10 of U.S. Patent No. 9,905,584.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 9 is directed to a method for treating a patient diagnosed with Fabry disease by administering DGJ, wherein the patient is identified as having a DGJ responsive mutation in alpha- galactosidase A as determined in a HEK-293 cell assay.
Claims 6-10 of ‘584 are drawn to a method of treating patients diagnosed with Fabry disease by administering DGJ, wherein the patients are identified by essentially the HEK-293.
Thus, the method of Claim 9 encompasses the method claimed in ‘362 because the mutations listed in ‘584 were discovered by the HEK-293 cell assay.


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,813,921. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 9 is directed to a method for treating a patient diagnosed with Fabry disease by administering DGJ, wherein the patient is identified as having a DGJ responsive mutation in alpha- galactosidase A as determined in a HEK-293 cell assay.
Claims 1-18 of ‘921 are drawn to a method of treating patients diagnosed with Fabry disease by administering DGJ, wherein the patients having one of a listing of mutations identified in the instant invention of using a listing of Fabry mutations generated by site-directed mutagenesis that were expressed in HEK-293 and how the responds to DGJ treatment in the transient transfection assay.
Thus, the method of Claim 9 encompasses the method claimed in ‘362 because the mutations listed in ‘921 were discovered by the HEK-293 cell assay.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656